Citation Nr: 0407375	
Decision Date: 03/22/04    Archive Date: 04/01/04	

DOCKET NO.  02-20 793	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to an initial compensable rating bilateral 
hearing loss. 

2.  Entitlement to an initial rating in excess of 10 percent 
for bilateral tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

John R. Pagano, Counsel




INTRODUCTION

The veteran had active military service from May 1967 to 
December 1970.  

This matter arises from a January 2002 rating decision 
rendered by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Indianapolis, Indiana.  The RO granted 
entitlement to service connection for the disabilities at 
issue while assigning a noncompensable evaluation for 
bilateral hearing loss and a 10 percent evaluation for 
tinnitus effective July 18, 2001, date of receipt of claim.  
Following compliance with the procedural requirements set 
forth in 38 U.S.C.A. § 7105 (West 2002), the case was 
forwarded to the Board of Veterans' Appeals (Board) for 
appellate consideration.

As to the claim of entitlement to an initial compensable 
rating for bilateral hearing loss, this appeal is REMANDED to 
the RO via the Appeals Management Center (AMC) in Washington, 
DC.  VA will notify you if further action is required on your 
part.


FINDINGS OF FACT

1.  The veteran's bilateral tinnitus has been evaluated as 
10 percent disabling. 

2.  A 10 percent disability evaluation for tinnitus is the 
maximum schedular evaluation that may be assigned for 
bilateral tinnitus.


CONCLUSION OF LAW

An initial evaluation in excess of 10 percent for bilateral 
tinnitus is not warranted.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. § 4.87, Diagnostic Code (DC) 6260 
(2003); VAOPGCPREC 2-03; Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary Matter: Duties to Notify & to Assist

At the outset, it should be noted that on November 9, 2000, 
the President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  The law eliminates the concept of a well-grounded 
claim, redefines the obligations of VA with respect to the 
duty to assist, and supercedes the decision of the United 
States Court of Appeals for Veterans Claims (CAVC) in Morton 
v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton 
v. Gober, 14 Vet. App. 174 (2000) (per curiam order) (holding 
that VA cannot assist in the development of a claim that is 
not well grounded).  

This law also includes an enhanced duty to notify a claimant 
as to the information and evidence necessary to substantiate 
a claim for VA benefits.  

The VCAA is applicable to claims filed on or after the date 
of enactment, November 9, 2000, or filed before the date of 
enactment and not yet final as of that date.  VCAA, Pub. L. 
No. 106-475, § 7(a), 114 Stat. 2096, 2099 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

VA has issued final rules to amend adjudication regulations 
to implement the provisions of the VCAA.  See 38 C.F.R § 
3.159 (2003).  The regulations pertaining to these claims 
merely implement the VCAA and do not provide any rights other 
than those provided by the VCAA.  See 66 Fed. Reg. 45,620, 
45,629 (Aug. 29, 2001).

In Mason v. Principi, 16 Vet. App. 129, 132 (2002), the CAVC 
noted that in drafting the VCAA, Congress observed that it is 
important to balance the duty to assist against the futility 
of requiring VA to develop claims where there is no 
reasonable possibility that the assistance would substantiate 
the claim.  

Congress noted for example that wartime service is a 
statutory bar for VA nonservice-connected pension benefits, 
and concluded that if a veteran with only peacetime service 
sought pension, no level of assistance would help the veteran 
prove the claim and that if VA were to spend time developing 
such a claim, some other veteran's claim where assistance 
would be helpful would be delayed.  Id.  The CAVC concluded 
that when the law, and not the evidence, is dispositive of a 
claim, the VCAA is not applicable.  Id.

For reasons stated below, the VCAA is not applicable to this 
case.  Id.


Analysis

The veteran contends that an initial higher disability 
evaluation should be assigned for his bilateral tinnitus.  
More specifically, he contends that, because his service-
connected tinnitus is bilateral in nature, a 10 percent 
disability evaluation should be awarded for each ear. 

Disability evaluations are determined by comparing a 
veteran's current symptomatology with the criteria set forth 
in VA Schedule for Rating Disabilities which is based on 
average impairment in earning capacity.  See 38 C.F.R. 
§ 1155; 38 C.F.R. Part 4 (2003).  In determining the level of 
current impairment, it is essential that the disability be 
considered in the context of the entire recorded history.  
See 38 C.F.R. § 4.1; see also Schafrath v. Derwinski, 
1 Vet. App. 589, 592 (1991).  

However, although the history of the disability at issue is 
an important consideration in accurately evaluating its 
severity, of paramount importance are current clinical 
findings.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  
But see generally Fenderson v. West, 12 Vet. App. 119 (1999) 
(concerning the application of "staged" ratings in certain 
cases in which a claim for a higher evaluation stems from an 
initial grant of service connection for the disability at 
issue).  

38 C.F.R. § 4.87, DC 6260, provides that tinnitus shall be 
evaluated as 10 percent disabling.  That regulation contains 
no language suggesting that a separate rating may be awarded 
for each ear; nor does any other rating schedule provision 
suggest that such separate ratings may be awarded.  In 
VAOPGCPREC 2-03, VA's General Counsel concluded that separate 
ratings for tinnitus for each ear may not be assigned under 
38 C.F.R. § 4.87, DC 6260, or any other diagnostic code.

In effect, the veteran has failed to state a claim regarding 
his service-connected tinnitus for which relief can be 
granted by the Board; accordingly, his appeal in this regard 
must be denied.  See Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  It must 
be remembered that the Board is bound in its decisions by the 
regulations of the Department, the instructions of the 
Secretary, and the precedent opinions of the chief legal 
officer of the Department.  See 38 U.S.C.A. § 7104(c) (West 
2002).  

Moreover, because the law, rather than the facts, with regard 
to this issue is dispositive, the doctrine of resolving doubt 
is not for application with regard to this aspect of the 
appeal.  See 38 U.S.C.A. § 5107(b).


ORDER

Entitlement to an initial rating in excess of 10 percent for 
bilateral tinnitus is denied.


REMAND

This claim must be afforded expeditious treatment by the 
Veterans Benefits Administration (VBA ) AMC.  The law 
requires that all claims that are remanded by the Board or by 
the CAVC for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 
5109B, 7112).

The CAVC has held that section 5103(a), as amended by the 
VCAA and § 3.159(b), as recently amended, require VA to 
inform a claimant of which evidence VA will provide and which 
evidence claimant is to provide, and remanding where VA 
failed to do so.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002); see also 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A and 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.26(a) (2003).

In August 2002 the RO provided the appellant with a 
development letter consistent with the notice requirements of 
the VCAA on the issue on appeal, as clarified by Quartuccio, 
supra.  

The veteran was examined by VA in December 2001 to ascertain 
the current nature and extent of severity of his service-
connected bilateral hearing loss.  However, the examiner 
clearly recorded on the examination report that the claims 
file had not been made available for review in conjunction 
with the examination.

The fact that the December 2001 VA examination was conducted 
without access to the appellant's claims file renders the 
subject examination inadequate for rating purposes.  See, 
e.g., 38 C.F.R. § 4.1 (2003). ("It is...essential both in the 
examination and in the evaluation of the disability, that 
each disability be viewed in relation to its history.") See 
also Green v. Derwinski, 1 Vet. App. 121, 124 (1991).

("[F]ulfillment of the statutory duty to assist...includes 
the conduct of a thorough and contemporaneous medical 
examination, one which takes into account the records of 
prior medical treatment, so that the evaluation of the 
claimed disability will be a fully informed one." (emphasis 
added)).  Accordingly, further development is warranted.

The Board observes that additional due process requirements 
may be applicable as a result of the enactment of the VCAA 
and its implementing regulations.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A and 5107 (West 2002) and 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a)).

Accordingly, the case is remanded to the VBA AMC for further 
action as follows:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the VBA AMC.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).

2.  The VBA AMC must review the claims 
file and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002), Veterans 
Benefits Act of 2003, Pub. L. 108-183 
,§ 701, 117 Stat. 2651, ___ (Dec. 16, 
2003) (to be codified at 38 U.S.C.A. 
§ 5103), and any other applicable legal 
precedent.  

Such notice should specifically apprise 
the appellant of the evidence and 
information necessary to substantiate his 
claim and inform him whether he or VA 
bears the burden of producing or 
obtaining that evidence or information, 
and of the appropriate time limitation 
within which to submit any evidence or 
information.  38 U.S.C.A. § 5103(a) and 
(b) (West 2002); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

3.  The VBA AMC should contact the 
veteran and request that he identify all 
healthcare providers, VA and non-VA, 
inpatient and outpatient, who have 
treated him for bilateral hearing loss 
since December 2001.  He should be 
requested to complete and return the 
appropriate release forms so that VA can 
obtain any identified evidence.  All 
identified private treatment records 
should be requested directly from the 
healthcare providers.




Regardless of the veteran's response, the 
VBA AMC should obtain all outstanding VA 
treatment reports.  
All information which is not duplicative 
of evidence already received should be 
associated with the claims file.

4.  If the VBA AMC is unable to obtain 
any of the relevant records sought, it 
shall notify the veteran that it has been 
unable to obtain such records by 
identifying the specific records not 
obtained, explaining the efforts used to 
obtain those records, and describing any 
further action to be taken with respect 
to the claim.  VCAA, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, 2097-98 (2000) 
(to be codified at 38 U.S.C. 
§ 5103A(b)(2)).

5.  The VBA AMC should arrange for a VA 
audiological examination of the veteran 
by an audiologist including on a fee 
basis if necessary for the purpose of 
ascertaining the current nature and 
extent of severity of his bilateral 
hearing loss.

The claims file and a separate copy of 
this remand must be made available to and 
reviewed by the examiner prior and 
pursuant to conduction and completion of 
the examination(s).  The examiner must 
annotate the examination report(s) that 
the claims file was in fact made 
available for review in conjunction with 
the examination(s).  Any further 
indicated special studies must be 
conducted.  


6.  Thereafter, the VBA AMC should review 
the claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the VBA AMC 
should review the requested examination 
report(s) to ensure that it is responsive 
to and in complete compliance with the 
directives of this remand and if it is 
not, the VBA AMC should implement 
corrective procedures.  The Board errs as 
a matter of law when it fails to ensure 
compliance, and further remand will be 
mandated.  Stegall v. West, 11 Vet. 
App. 268 (1998).  

In addition, the VBA AMC must review the 
claims file to ensure that any other 
notification and development action 
required by the VCAA, Pub. L. No. 106-475 
is completed.  In particular, the VBA AMC 
should ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(38 U.S.C. §§ 5102, 5103, 5103A and 5107) 
are fully complied with and satisfied.

7.  After undertaking any further 
development deemed essential in addition 
to that specified above, the VBA AMC 
should readjudicate the claim of 
entitlement to an initial compensable 
evaluation for bilateral hearing loss.  
In so doing, the VBA AMC should document 
its consideration of the applicability of 
38 C.F.R. §§  3.321(b)(1) (2003).

If the benefit requested on appeal is not granted to the 
veteran's satisfaction, the VBA AMC should issue a 
supplemental statement of the case (SSOC).  The SSOC must 
contain notice of all relevant actions taken on the claim for 
benefits, to include a summary of the evidence and applicable 
law and regulations pertinent to the claim currently on 
appeal.  A reasonable period of time for a response should be 
afforded.  

Thereafter, the case should be returned to the Board for 
final appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
the VBA AMC; however, the veteran is hereby notified that 
failure to report for any scheduled VA examination(s) without 
good cause shown may adversely affect the outcome of his 
claim for an initial compensable evaluation, and may result 
in its denial.  38 C.F.R. § 3.655 (2003); Connolly v. 
Derwinski, 1 Vet. App. 566 (1991).



	                     
______________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



